Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 1 of 51

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

EFSTATHIA BURA,
Plaintiff
y Civil Action No. 15-533 (CKK)
, REDACTED
GEORGE WASHINGTON UNIVERSITY
Defendant

 

 

MEMORANDUM OPINION!
(July 9, 2019)

This is a sex discrimination case brought by a statistics department professor at George
Washington University.” Plaintiff Efstathia Bura, a female full professor, alleges that she was
paid less than other male professors on account of her sex. Plaintiff brings this lawsuit against
Defendant George Washington University under the Equal Pay Act (“EPA”), Title VII of the
Civil Rights Act (“Title VII’), and the District of Columbia Human Rights Act (“DCHRA”).

Before the Court is Defendant’s [101] Motion for Summary Judgment. As to Plaintiffs
EPA claim, Defendant contends that Plaintiff cannot establish a prima facie case as she has not
properly alleged male comparators. And, even if Plaintiff has alleged male comparators,
Defendant argues that any pay disparities are attributable to one or more of Defendant’s five

affirmative defenses. As to Plaintiff's Title VII and DCHRA claims, Defendant contends that

 

' This Memorandum Opinion is redacted as it discusses, references, and quotes multiple exhibits
which were filed under seal by the parties. The Court also filed an unredacted version of this
Memorandum Opinion under seal. However, the Court notes that if this case proceeds to trial, the
redacted information is likely to be made public.

* There is some dispute as to Plaintiffs current employment status. See Def.’s Reply, ECF No
108-1, 2 n.1. Plaintiff has not taught at George Washington University since 2016. However, it
appears that she remains on leave from the University while teaching at a different university in
Vienna, Austria. Jd. Regardless, Plaintiff's current employment status is not germane to the
issues before the Court.
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 2 of 51

Plaintiff has failed to rebut its proffered nondiscriminatory reasons for pay disparities between
Plaintiff and higher paid male professors.

Upon consideration of the pleadings,’ the relevant legal authorities, and the record as a
whole, the Court DENIES Defendant’s motion. First, as to Plaintiff's EPA claim, the Court finds
that a reasonable jury could conclude that Plaintiff has identified male comparators and that any
pay disparities between Plaintiff and those male comparators are not fully attributable to
Defendant’s affirmative defenses. Second, as to Plaintiff's Title VII and DCHRA claims, there is
a material dispute of fact as to whether or not Defendant’s proffered nondiscriminatory reasons
are the legitimate cause of its pay decisions affecting Plaintiff.

I. BACKGROUND

Plaintiff Efstathia Bura has been a member of George Washington University’s statistics
department since she was hired in 1996 as an assistant professor in a tenure-track position. Def.’s
Statement of Material Facts for which there is No Genuine Issue (“Def.’s Stat.”), ECF No. 101-2,
q 1. In 2002, Plaintiff became an associate professor. /d. In the Fall of 2011, Plaintiff applied for

promotion to full professor. Jd. at § 23.

 

> The Court’s consideration has focused on the following documents and their attachments and/or
exhibits: Def. the George Washington University’s Mot. for Summary Judgment, ECF No. 101-2
(“Def.’s Mot.”); Pl.’s Mem. in Opp’n to Def.’s Mot. for Summary Judgment, ECF No. 105-2
(“Pl.’s Opp’n”); Def. the George Washington University’s Reply in Support of its Mot. for
Summary Judgment, ECF No. 108-1 (“Def.’s Reply”); PI.’s Notice of Supp. Authority, ECF No.
113 (PI.’s Notice); and Def. the George Washington University’s Res. to Pl.’s Notice of Supp.
Authority, ECF No. 114 (“Def.’s Res. to Notice”). In an exercise of its discretion, the Court finds
that holding oral argument in this action would not be of assistance in rendering a decision. See
LCvR 7(f).
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 3 of 51

Hl Regardless, the majority of full professors in the statistics department voted against

Plaintiff's promotion. Def.’s Stat., ECF No. 101-2, § 25. The Tenure and Promotion Committee

also decided against the promotion. /d. at § 26. Plaintiff appealed, Po

ee
eee
BB Plaintiff received the standard pay increase for promotion to full professor of | aa
29 ee 12. 2 | 30. On May 9,
2013, Plaintiff filed a charge with the Equal Employment Opportunity Commission (“EEOC”)
alleging sex discrimination relating to, among other things, her compensation. /d. at J 31.

In support of her discrimination claim, Plaintiff cites comments by members of the
statistic department faculty which she claims show a bias against women. For example, in 2000,
Dr. Hosam Mahmoud commented in front of Plaintiff that “[flor every one thousand worthy men
[in the sciences] there is perhaps one worthy woman.” /d. at § 43. And, other professors
commented about Plaintiff's appearance, her relationships with men, and her shopping habits. /d.
at {ff 43-46.

Following Plaintiff's charge of discrimination, Dean Barratt asked Plaintiff to participate

in a university-wide salary review in which Plaintiff's salary PY Id. at

{ 32. Dean Barratt then directed that Plaintiff receive an Po analysis. Defendant

conducted an [IE 20 y sis [i
Po Id. at § 33.4 Annual pay increases are recommended by the

eae

 
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 4 of 51

department chair, and approved by the dean, based on the department chair’s Annual Reports

assessing each professor based on research, teaching, and service to the university. Jd. at  109-

10. Asaresult of the IS aay sis, a

In addition to her EEOC charge, following the failure of the statistics department

professors to promote Plaintiff to full professor,

On April 10, 2015, Plaintiff filed this lawsuit alleging disparate pay based on sex.
Plaintiff brings claims under the EPA, Title VI, and the DCHRA. The parties have completed
discovery. Defendant now moves for summary judgment on each of Plaintiff's claims.

Defendant’s Motion for Summary Judgment is currently before the Court.”

 

> Defendant contends that Plaintiff's Statement of Genuine Issues in response to Defendant’s
Statement of Material Facts for which There is No Genuine Issue failed to comply with Local
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 5 of 51

Il. LEGAL STANDARD

Summary judgment is appropriate where “the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). The mere existence of some factual dispute is insufficient on its own to bar
summary judgment; the dispute must pertain to a “material” fact. Jd Accordingly, “[o]nly
disputes over facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” Anderson vy. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Nor may summary judgment be avoided based on just any disagreement as to
the relevant facts; the dispute must be “genuine,” meaning that there must be sufficient
admissible evidence for a reasonable trier of fact to find for the non-movant. /d

In order to establish that a fact is or cannot be genuinely disputed, a party must (a) cite to
specific parts of the record—including deposition testimony, documentary evidence, affidavits or
declarations, or other competent evidence—in support of its position, or (b) demonstrate that the
materials relied upon by the opposing party do not actually establish the absence or presence of a
genuine dispute. Fed. R. Civ. P. 56(c)(1). Conclusory assertions offered without any factual
basis in the record cannot create a genuine dispute sufficient to survive summary judgment. See

Ass’n of Flight Attendants-CWA, AFL-CIO v. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir.

 

Rule 7(h) for multiple reasons. Defendant asks that the Court treat as undisputed any statement
that is not disputed in accord with Rule 7(h). While Plaintiff's Statement of Genuine Issues is not
an archetype of good pleading, the Court concludes that it should exercise its discretion to
consider Plaintiff's Statement. See Gardels v. Cent. Intelligence Agency, 637 F.2d 770, 773 (D.C.
Cir. 1980) (explaining that courts have discretion to consider pleadings that do not comply with
the local rules). The Court will consider Plaintiffs Statement because the Court is able “to
decide [this] motion[ ] for summary judgment efficiently and effectively” using Plaintiff's
Statement and has not been “obliged to sift through hundreds of pages of depositions, affidavits,
and interrogatories” in order to do so. Jackson v. Finnegan, Henderson, Farabow, Garrett &
Dunner, 101 F.3d 145, 150-51 (D.C. Cir. 1996) (internal quotation marks and citation omitted).

5
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 6 of 51

2009). Moreover, where “a party fails to properly support an assertion of fact or fails to properly
address another party’s assertion of fact,” the district court may “consider the fact undisputed for
purposes of the motion.” Fed. R. Civ. P. 56(e).

When faced with a motion for summary judgment, the district court may not make
credibility determinations or weigh the evidence; instead, the evidence must be analyzed in the
light most favorable to the non-movant, with all justifiable inferences drawn in her favor.
Liberty Lobby, 477 U.S. at 255. If material facts are genuinely in dispute, or undisputed facts are
susceptible to divergent yet justifiable inferences, summary judgment is inappropriate. Moore v.
Hartman, 57\ F.3d 62, 66 (D.C. Cir. 2009). In the end, the district court’s task is to determine
“whether the evidence presents a sufficient disagreement to require submission to a jury or
whether it is so one-sided that one party must prevail as a matter of law.” Liberty Lobby, 477
USS. at 251-52. In this regard, the non-movant must “do more than simply show that there is
some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986). “Ifthe evidence is merely colorable, or is not
significantly probative, summary judgment may be granted.” Liberty Lobby, 477 U.S. at 249-50
(internal citations omitted).

In recognition of the difficulty in uncovering clear evidence of discriminatory intent, the
district court should approach summary judgment in an action for employment discrimination
with “special caution.” Aka v. Wash. Hosp. Ctr., 116 F.3d 876, 879-80 (D.C. Cir. 1997), vacated
on other grounds, 156 F.3d 1284 (D.C. Cir. 1998) (en banc). Be that as it may, the plaintiff is
not relieved of her burden to support her allegations with competent evidence. Brown v. Mills,
674 F. Supp. 2d 182, 188 (D.D.C. 2009). As in any context, where the plaintiff would bear the

burden of proof on a dispositive issue at trial, at the summary judgment stage she bears the
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 7 of 51

burden of production to designate specific facts showing that there exists a genuine dispute
requiring trial. Ricci v. DeStefano, 557 U.S. 557, 586 (2009). Otherwise, the plaintiff could
effectively defeat the “central purpose” of the summary judgment device—namely, “to weed out
those cases insufficiently meritorious to warrant ... trial”—-simply by way of offering
conclusory allegations, speculation, and argument. Greene v. Dalton, 164 F.3d 671, 675 (D.C.
Cir. 1999).

Ii. DISCUSSION

Plaintiff brings claims for disparate pay under the EPA, Title VII, and the DCHRA.
Defendant argues that Plaintiff's EPA claim should be dismissed because she has failed to allege
male comparators who receive higher pay and because any potential pay disparities are
attributable to one or more of Defendant’s five affirmative defenses. Defendant further argues
that Plaintiff's Title VIL and DCHRA claims should be dismissed because Plaintiff has failed to
produce evidence rebutting Defendant’s proffered nondiscriminatory reasons for any pay
disparities between Plaintiff and higher paid male professors. The Court disagrees. As will be
explained further below, the Court concludes that Plaintiff has produced sufficient evidence to
create a material dispute of fact as to Defendant’s proffered reasons for the disparate pay and to
foreclose judgment as a matter of law in favor of Defendant on Plaintiff's EPA, Title VII, and
DCHRA claims at this stage in the litigation.

However, before the Court considers Defendant’s arguments in support of granting
summary judgment on Plaintiff's EPA, Title VII, and DCHRA claims, the Court will consider a
premise which underlies many of Defendant’s arguments. Defendant contends that its pay
decisions involve the exercise of specialized judgment about relative performance by faculty and

are entitled to deference. The Court disagrees.
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 8 of 51

A. Deference on Academic Decisions

Defendant argues the Court should defer to Defendant’s judgments concerning the
relative performances of its faculty as those judgments require specialized expertise. The Court
concludes that no special deference is owed. In reaching its decision, the Court is guided by the
recent opinion from the United States Court of Appeals for the District of Columbia Circuit
(“D.C. Circuit”), Mawakana v. Board of Trustees of the University of the District of Columbia,
No. 18-7059, 2019 WL 2479587 (D.C. Cir. June 14, 2019). In Mawakana, the court considered
whether or not to grant a university academic deference on its tenure decisions when faced with
Title VI. and DCHRA discrimination claims.

The Mawakana court began by explaining that when Title VII was first passed,
educational institutions were exempt “with respect to the employment of individuals to perform
work connected with the educational activities of such institution[s].”” 2019 WL 2479587 at *2
(quoting Pub. L. No. 88-352, § 702, 78 Stat. 253, 255). However, soon thereafter, in response to
discrimination in universities, Congress removed that exemption. /d. “Ever since the Congress
‘abandoned [Title VII’s] exemption for educational institutions’ in 1972, their academic hiring
has been subject to Title VII’s restrictions.” Jd. (quoting Univ. of Pa. v. EEOC (Penn), 493 U.S.
182, 190 (1990)).

Thirteen years after the removal of the Title VII exemption for universities, the United
States Supreme Court granted universities deference when making certain decisions. /d. In
Regents of the University of Michigan v. Ewing, 474 U.S. 214 (1985), a student sued a university
arguing that the university had violated his due process rights by arbitrarily dismissing him from
school. 474 U.S. at 217. The Supreme Court granted the university deference and found the

dismissal not arbitrary. /d. at 223. The Supreme Court explained that “[w]hen judges are asked to
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 9 of 51

review the substance of a genuinely academic decision, such as this one, they should show great
respect for the faculty’s professional judgment.” /d. at 225.

Five years after Ewing, the Supreme Court suggested that, despite Ewing, “the normal
Title VII standard applies to universities.” Mawakana, 2019 WL 2479587 at *2. In Penn, the
Supreme Court determined that a university had to comply with a subpoena of materials related
to the tenure determination process of a professor who had sued under Title VII. 474 U.S. at 201-
02. The Supreme Court explained that tenure decisions are subject to the same enforcement
procedures as other employment determinations and that compliance with Title VII would not
infringe on the university’s academic freedom. /d. at 190, 198. In distinguishing Penn from
Ewing, the Supreme Court explained that Penn should not “be understood as a retreat from th[e]
principle of respect for legitimate academic decisionmaking” set forth in Ewing. Id. at 199.

Relying on Penn, the Mawakana court concluded that “Ewing and the concept of
academic freedom do not entitle a university to special deference in Title VII tenure cases.”
Mawakana, 2019 WL 2479587 at *3. The court explained that one of the reasons for deference
in Ewing was that the Supreme Court assumed that the university had acted in good faith; but,
such an assumption cannot be made “in a Title VII case, where the question is whether the
employer acted in good faith.” Jd. Additionally, in Ewing the Supreme Court deferred to the
university because it was reviewing the substance of an academic decision. “That premise also
cannot be assumed in a Title VII case, where a court is asked to evaluate the reason for—as
opposed to the substance of—the University’s decision and thus whether the employer’s decision
was ‘genuinely academic.” Jd. Based on this reasoning, the Mawakana court determined that the
defendant university was not entitled to deference on its tenure decision when facing a

discrimination claim. /d.
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 10 of 51

The Court recognizes that, in Mawakana, the D.C. Circuit was addressing academic
deference in the context of tenure decisions, whereas, here, Defendant requests academic
deference in the context of pay decisions. However, Defendant has presented no argument as to
why the Court’s analysis would differ between tenure and pay decisions. In fact, in its Motion,
Defendant states that “[o]pinions in tenure cases are helpful in analyzing faculty pay disputes
such as this case.” Def.’s Mot., ECF No. 101-2, 7. Additionally, the Court concludes that the
D.C. Circuit’s decision is not strictly cabined to tenure decisions. Mawakana, 2019 WL 2479587
at *3 (explaining that “the Title VII burden is no more difficult to meet because the employer is a
university”). As with Title VII claims on tenure decisions, in Title VII claims on pay decisions,
the Court is tasked with determining whether the university’s pay decision was made in good
faith and was genuinely academic. As such, the Court finds that academic deference on
Defendant’s pay decisions is not warranted; instead, Plaintiff's “burden is no more difficult to
meet than in any other Title VII case where the employment decision at issue involves complex
judgments and numerous decisionmakers are involved.” /d.

B. Plaintiff's EPA Claim

Having determined that Defendant’s pay decisions are not entitled to special deference,
the Court now turns to Defendant’s arguments in support of summary judgment on Plaintiffs
EPA claim. First, Defendant argues that many of its pay decisions are excludable under the
statute of limitations. Second, Defendant contends that Plaintiff has failed to properly identify
comparators, or higher-paid male professors who performed substantially equal work under
substantially equal conditions. Third, Defendant claims that any disparate pay decisions can be

adequately explained by one or more of its five affirmative defenses. The Court will address each

10
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 11 of 51

argument in turn, and, ultimately, DENIES Defendant’s Motion for Summary Judgment on
Plaintiff's EPA claim.
1. Limitations Period for Pay Decisions

As an initial matter, the Court must determine which of Plaintiff's EPA claims are timely.
The statute of limitations under the EPA is two years, or three years if the violation was willful.
See 29 U.S.C. § 255(a). Plaintiff filed her Complaint on April 10, 2015. And, according to
Defendant, Plaintiff has not alleged willful conduct. As such, Defendant contends that any pay
decisions prior to April 10, 2013 are time barred under the EPA. The Court disagrees.

In determining the limitations period for Plaintiffs EPA claim, the Court notes that the
parties entered into a Tolling Agreement. According to the parties’ Tolling Agreement, executed
on June 20, 2014, the limitations period for Plaintiffs claims was tolled from the execution of
the agreement through the “Termination Date.” Ex. 40, ECF No. 105-45. Neither party cites any
evidence showing that the Tolling Agreement was ever terminated. As such, the Court concludes
that the relevant date for determining the limitations period is June 20, 2014, the date that the
tolling agreement was executed, rather than April 10, 2015, the date Plaintiff filed her lawsuit.

The next disputed issue concerns whether the EPA’s limitations period should be two
years or three years for willful conduct. Plaintiff argues that she has alleged that Defendant’s
violations of the EPA were willful, as such the limitations period should be extended from two
years to three years. Defendant disagrees. However, neither party defines willfulness under the
EPA or provides substantive argument on the issue. At the summary judgment stage, the Court
need not determine whether or not Defendant’s alleged violations were willful.

Instead, the Court concludes that while Plaintiff may not recover for discriminatory pay

outside the limitations period, evidence of discriminatory conduct occurring outside the

11
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 12 of 51

limitations period may be introduced. “[I]t is no defense [under the EPA] that the unequal
payments began prior to the statutory period.” 29 C_F.R. § 1620.13(b)(5). In other words, the fact
that a discriminatory pay decision was made outside the limitations period does not prevent a
plaintiff from bringing a timely EPA claim. Instead, “each paycheck resulting from the original
‘discriminatory compensation decision or other practice’ triggers a new filing period, in effect
reviving a claim that otherwise would have been time-barred.” Johnson v. D.C., 632 F. Supp. 2d
20, 22 (D.D.C. 2009) (discussing disparate pay claims under Title VID); see also Price v. N.
States Power Co., 664 F.3d 1186, 1191 (8th Cir. 2011) (“Evidence of wage discrimination need
not be confined to the EPA's ... limitation period, however for a court may consider relevant
evidence from before that period while assessing the worker's claims.”). As such, Plaintiff may
introduce evidence of disparate pay decisions made outside the limitations period in order to
support her EPA claim even if Plaintiff can recover damages only from actions taken within the
limitations period.

The cases cited by Defendant to the contrary are not persuasive. The case which
Defendant primarily relies upon for the argument that discriminatory acts outside the limitations
period cannot be considered is Schrader v. Tomlinson, 311 F. Supp. 2d 21 (D.D.C. 2004).
However, in Schrader, the Court refused to consider decisions made outside the limitations
period because the plaintiffs claim concerned a failure to promote rather than disparate pay. 311
F. Supp. 2d at 28 (“[P]laintiffs EPA claim can be construed as a complaint about not being
promoted to a GS-13 position and not receiving GS-13 pay, in light of the fact that she was
allegedly doing the same work as a GS-13 employee.”). Here, Plaintiff is clearly stating a
disparate pay claim, not a failure to promote claim. See Pl.’s Res., ECF No. 105-3, § 25 (“Bura’s

promotion to full professor is not part of her claims.”). As such, Schrader does not assist the

12
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 13 of 51

Court in its analysis. The remaining cases cited by Defendant are similarly unpersuasive. See,
e.g., Tovihlon vy. Allied Aviation, Inc., 323 F. Supp. 3d 6, 16 n.3 (D.D.C. 2018) (concluding that
the court “does not need to resolve th[e] issue” of whether or not incidents outside the limitations
period could prove a Title VII claim); Reiff v. Bd. of Regents of the Univ. of Wisconsin Sys., No.
13-CV-192-JDP, 2014 WL 4546041, at *7 (WD. Wis. Sept. 12, 2014) (explaining that the
paycheck accrual rule applies only to “discriminatory compensation decisions applied to
similarly situated employees doing the same work”); Ghiselli v. Greyhound Lines, Inc., No. H-
12-990, 2014 WL 1022887, at *9 (S.D. Tex. Mar. 17, 2014) (not addressing the issue); Smith-
Haynie v. D.C., 155 F.3d 575, 577 n.1 (D.C. Cir. 1998) (dismissing the plaintiff's EPA claim as
time-barred because the plaintiff “failed to contest” the issue of whether or not the most recent
offense occurred within the limitations period); but see Henze v. City of Lee's Summit, No. 09-
00099-CV-W-DGK, 2010 WL 11566047, at *2 (W.D. Mo. Aug. 3, 2010) (prohibiting the
introduction of evidence of potential EPA claims outside the statute of limitations, but providing
no reasoning and no description of the excluded evidence).

Accordingly, the Court concludes that Plaintiff may use evidence from outside the
limitations period to establish her EPA claim. However, the Court notes that Plaintiff may
recover damages only for claims within the limitations period. At this point in the litigation, and
given the extremely limited briefing on willfulness, the Court need not decide if the limitations
period for which Plaintiff may recover damages dates back to June 20, 2011 or June 20, 2012.
What is relevant for the Court’s purposes at this time is that the Court may consider evidence
from outside the limitations period in deciding whether or not to grant summary judgment on
Plaintiff's EPA claim.

2. Plaintiff's Identifying of Comparators

13
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 14 of 51

Now that the Court has determined what evidence can be considered in analyzing
Plaintiff's EPA claim, the Court looks to whether or not Defendant is entitled to summary
judgment on Plaintiff's EPA claim. The EPA generally prohibits discrimination “between
employees on the basis of sex by paying wages to employees ... at a rate less than the rate at
which [the employer] pays wages to employees of the opposite sex ... for equal work on jobs the
performance of which requires equal skill, effort, and responsibility, and which are performed
under similar working conditions, except where such payment is made pursuant to (i) a seniority
system; (ii) a merit system; (iii) a system which measures earnings by quantity or quality of
production; or (iv) a differential based on any other factor other than sex.” 29 U.S.C. § 206(d)(1).
According to the regulations, the work must be “substantially equal” but need not be “identical.”
29 C.FR. § 1620.13(a).

In making a claim pursuant to the EPA, the plaintiff has the initial burden of proving both
wage disparity and job equality. See Johnson v. D.C., 947 F. Supp. 2d 123, 130 (D.D.C. 2013),
aff'd, 612 Fed. App’x 619 (D.C. Cir. 2015). To meet this initial burden and establish a prima
facie violation of the EPA, the plaintiff must show by a preponderance of the evidence that (1)
she was doing “substantially equal work on a job, the performance of which required
substantially equal skill, effort, and responsibility as jobs held by members of the opposite SEX;
(2) the job was performed under similar working conditions; and (3) [] she was paid at a lower
wage than members of the opposite sex doing equal work.” Musgrove v. D.C., 775 F. Supp. 2d
158, 165 (D.D.C. 2011) (internal quotation marks omitted). In determining whether or not the
plaintiff has put forth an appropriate comparator, the court considers whether or not there is
“substantial equality” of work. Goodrich v. Int’l Bhd. Of Elec. Workers, AFL-CIO, 712 F.2d

1488, 1492 (D.C. Cir. 1983). “The question of whether employees are similarly situated ...

14
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 15 of 51

‘ordinarily presents a question of fact for the jury.” Wheeler v. Georgetown Univ. Hosp., 812
F.3d 1109, 1116 (D.C. Cir. 2016) (quoting George v. Leavitt, 407 F.3d 405, 414 (D.C. Cir. 2005)).
However, at the summary judgment stage, if the plaintiff fails to present “evidence that the
comparators were actually similarly situated to [her],” summary judgment is appropriate.
Montgomery v. Chao, 546 F.3d 703, 707 (D.C. Cir. 2008) (internal quotation marks omitted
omitted).

Here, Plaintiff alleges that all higher paid male professors in the Statistics Department of
her same or lower position of rank and tenure are legally appropriate comparators. Pl.’s Opp’n,
ECF No. 105-2, 21. This group of alleged comparators includes full professors Joseph Gastwirth,
Hosam Mahmoud, Tapan Nayak, Zhaohai Li, Reza Modarres, Feifang Hu, and Hua Liang;
associate professors Yinglei Lai and Jonathan Stroud; assistant professors Emre Barut and
Winfried Barta; and Contract Professor Subrata Kundu. Specifically, Plaintiff contends that prior
to the effective date of her promotion to full professor in September 2012, she may compare
herself to all higher paid male associate, assistant, and contract professors in the Statistics
Department; and, after the effective date of her promotion to full professor in September 2012,
she may compare herself those same persons as well as each higher paid male full professor.

In its Motion and Reply, Defendant specifically disputes four of Plaintiffs 12 alleged
comparators—Subrata Kundu and those who have served as chairs of the statistics department
(Professors Zhaohai Li, Reza Modarres, and Tapan Nayak). The Court will address each of these
individuals in turn.

First, Defendant argues that Dr. Subrata Kundu is not a comparator because he is a
contract faculty member with different teaching, research, and service job requirements.

Defendant contends that, as a non-tenure track contract professor, Dr. Kundu’s renewable

15
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 16 of 51

contract emphasized teaching over research or service. Def.’s Stat., ECF No 101-2, ff] 58-60. Dr.

_ Kundu’s contract requires him to dedicate PO
a 102, 2t $60. As such, Dr. Kundu

teaches six courses each academic year, as opposed to Plaintiff's four, and is expected to
complete less scholarship and research. Jd. Based on these different job expectations, Defendant
contends that Dr. Kundu is not an appropriate comparator for Plaintiff.

In her deposition, Plaintiff conceded that she and Dr. Kundu do not perform substantially
equal work. Ex. 4, ECF No. 101-8, 496:1-497: 14 (Q: “Do you consider that you perform
substantially equal work as Dr. Kundu?” A: “No. He’s a contract.”). However, Plaintiff argues
that the fact that she and Dr. Kundu perform different work is irrelevant because Dr. Kundu’s job
is performed under the same working conditions but requires less skill, effort, and responsibility.
Defendant counters that the D.C. Circuit does not accept defining comparators as those who
perform work that requires less skill, effort, and responsibility. However, the only case
Defendant cites in support, Clay v. Howard University, 128 F. Supp. 3d 22 (D.D.C. 2015), does
not address the issue. Def.’s Reply, ECF No. 108-1, 6-7.

The Court concludes there remain sufficient factual disputes as to whether or not Dr.
Kundu performs substantially equal work as Plaintiff to defeat summary judgment on this
ground. The Court interprets what constitutes equal skill, equal effort, and equal responsibility
with the EPA’s broad remedial purposes in mind. 29 C.F.R. § 1620.14(a). Those remedial
purposes would not be served if the Court were to find that Dr. Kundu and Plaintiff are not
comparators because, even though Dr. Kundu is paid more, his job requires less skill, effort, and
responsibility. “[DJ]ifferences in skill, effort or responsibility which might be sufficient to justify

a finding that two jobs are not equal within the meaning of the EPA if the greater skill, effort, or

16
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 17 of 51

responsibility has been required of the higher paid sex, do not justify such a finding where the
greater skill, effort, or responsibility is required of the lower paid sex.” Jd.

Here, Plaintiff has provided evidence that tenured professors and non-tenured professors
share the same core responsibilities of teaching, research, and service. Ex. 8, ECF No. 105-13,
26: 1-28: 22; Ex. 9, ECF No. 105-14, 167: 1-168: 8; Ex. 6, ECF No. 105-11, 45: 3-6 (explaining
that there is “very little” difference in the criteria for a tenure-track professor and a contract
professor). Additionally, Plaintiff has provided evidence that a position as a tenured full professor
is more highly regarded and requires more skill than a position as a contract professor. See Ex.
16, ECF No. 105-21 at 106: 3-20 (explaining that it is “unusual” for a non-tenure professor to be
paid more than a tenured professor); Ex. 9, ECF No. 105-14, 166: 20-22 (same); Ex. 10, ECF
No. 105-15, 187: 2-88: 1 (explaining that more is expected of tenured professors and that the
position is “much more prestigious”).

As such, the Court concludes that there is a factual dispute regarding whether or not
Plaintiff's position as a full professor and Dr. Kundu’s position as a contract professor are

substantially equal. This factual dispute precludes summary judgment on this ground. In refusing

to find that, as a matter of law, Dr. Kundu is not a comparato ii

a  Def’s Stat.,

ECF No. 101-2, § 33.9

6
Under Rule 407, “[w]hen measures are taken that

would have made an earlier injury or harm less likely to occur, evidence of the subsequent
measures is not admissible to prove: negligence; culpable conduct; a defect in a product or its
design; or a need for a warning or instruction. But the court may admit this evidence for another
purpose.” Fed. R. Evi. 407. Here, the disputed evidence is not being used for a prohibited

 

17
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 18 of 51

Second, Defendant contends that Drs. Zhaohai Li, Reza Modarres, and Tapan Nayak
cannot be comparators because, based on their service as department chairs, they each performed
different work than a full professor. While Plaintiff contends that Drs. Li and Nayak are
comparators, she admits that their higher salaries are attributable to seniority and experience
rather than to sex. Pl.’s Opp’n, ECF No. 105-2, 25 n.23. Because Plaintiff does not base her EPA
claim on the disparate salaries of Drs. Li and Nayak, the Court need not determine whether or
not these individuals are proper comparators However, Plaintiff does base her EPA claim, in
part, on Dr. Modarres’s higher pay. Accordingly, the Court will determine whether or not Dr.
Modarres can serve as a comparator despite his service as department chair from 2007 to 2013.

Defendant contends that Dr. Modarres did not perform substantially equal work as
Plaintiff during his time as a department chair due to additional administrative responsibilities
greater than the duties of a regular professor. As department chair, Dr. Modarres was responsible
for providing “leadership and guidance for policies affecting the academic program and for the
administrative work of the department.” Ex. 1, ECF No. 101-5, {6 (internal quotation marks
omitted). For example, the chair appoints a deputy chair, recruits new faculty, negotiates salaries,
recommends merit pay increases to the dean, appoints faculty members to committees, reviews
course offerings, and oversees the assignment of courses to faculty members. /d. at | 7. The chair
is also responsible for day-to-day operations including office staff, communications with

students and parents, and other administrative duties. Jd. In recognition of these additional duties,

 

urpose. Instead,
As such, the Court may consider

such evidence.

18
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 19 of 51

The Court begins by noting that teaching, research, and service establish a common core
of job duties for Dr. Modarres and Plaintiff. However, the Court must next ask if additional tasks
make the jobs sufficiently different. As chair of the department, Dr. Modarres’s job entailed
significant additional duties, making it substantially different as to the skill, effort and
responsibility required. First, as to skill, the chair of the department is required to handle the
administrative tasks that help the department function. As such, being the department chair
requires different skills than being a professor. Second, as to effort, the department chair is
tasked with recruiting, salary negotiations, reviewing courses, and overseeing assignments.
These tasks can be time-consuming and potentially stressful, thus requiring more effort than the
normal professorial role. See C.F.R. § 1620.16(a) (considering “[j]ob factors which cause mental
fatigue and stress”). Finally, as to responsibility, the chair is responsible for providing
“leadership and guidance for policies affecting the academic program” and for the administrative
work of the department. Ex. 1, ECF No. 101-5, J 6. Leading the department in both overarching
policies and day-to-day minutiae is a significant responsibility that ordinary professors do not
have.

Plaintiff alleges that, even if her role as a professor is not substantially equal to that of the
department chair, her additional service work to the university makes her job substantially equal
to Dr. Modarres’s job. While Dr. Modarres may have served as department chair, Plaintiff
contends that she performed substantially similar service to the university as the director of the
statistics department’s master’s degree program from 2000-2006, as deputy chair of the statistics
department from 2004-2007, and as director of the biostatistics PhD program from 2010- 2016.
Ex. 14, ECF No. 105-19, Interrog. No. 2. But, Plaintiff provides no evidence as to what duties

she performed while in these roles. As such, the Court cannot assess whether or not Plaintiffs

19
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 20 of 51

service roles required the same skill, effort, and responsibility as Dr. Modarres’s service role as
the department chair. For this reason, Plaintiff has not alleged a material factual dispute as to
whether her job and Dr. Modarres’s job were substantially equal. Accordingly, Plaintiff cannot
compare herself to Dr. Modarres for purposes of her EPA claim.

In sum, the Court concludes that there remain material factual disputes as to whether or
not Plaintiff has properly identified comparators, or higher paid males who performed
substantially equal work as Plaintiff, for her EPA claim. However, the Court further concludes
that Dr. Modarres is not a proper comparator as his additional duties as department chair resulted
in a job requiring more skill, effort, and responsibility than Plaintiff's job. As the Court has
addressed the comparators identified by Plaintiff and contested by Defendant, the Court will
proceed to the second step in analyzing Plaintiff s EPA claim—Defendant’s affirmative
defenses.’

3. Defendant’s Affirmative Defenses

Excluding Dr. Modarres, Plaintiff has identified 11 comparators for her EPA claim—full
professors Joseph Gastwirth, Hosam Mahmoud, Tapan Nayak, Zhaohai Li, Feifang Hu, and Hua
Liang; associate professors Yinglei Lai and Jonathan Stroud; assistant professors Emre Barut and
Winifried Barta; and contract professor Subrata Kundu. Plaintiff concedes that the higher salaries
of Drs. Gastwirth, Mahmoud, Nayak, and Li may be explained by their seniority and experience.
Pl.’s Opp’n, ECF No. 105-2, 25 n.23. But, Plaintiff maintains that the higher salaries of the

remaining 7 comparators (full professors Feifang Hu and Hua Liang; associate professors Yinglei

 

’ Defendant also specifically challenged the comparator status of Drs. Li, Nayak, and Michael
Larsen. But, Plaintiff concedes that the higher salaries of Drs. Li and Nayak are attributable to
seniority and experience (rather than to sex); as such, the Court need not decide their comparator
status. Pl.’s Opp’n, ECF No. 105-2, 25 n.23. Additionally, Plaintiff does not argue that Dr.
Larsen is a comparator for purposes of the EPA, Title VII, or the DCHRA. /d. at 21 n.19.

20
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 21 of 51

Lai and Jonathan Stroud; assistant professors Emre Barut and Winifried Barta; and contract
professor Subrata Kundu) are attributable to sex.

As Plaintiff has established a prima facie EPA claim, the burden now shifts to Defendant
to prove that the unequal payments were made pursuant to “some legitimate, non sex-based
factor.” Goodrich v. Int’l Brotherhood of Elec. Workers, 815 F.2d 1519, 1523-24 (D.C. Cir.
1987). The EPA includes four statutory affirmative defenses to pay disparities between a plaintiff
and comparators: “(i) a seniority system; (ii) a merit system; (iii) a system which measures
earnings by quantity or quality of production; or (iv) a differential based on any other factor
other than sex.” 29 U.S.C. § 206(d)(1). Defendant contends that it is entitled to summary
judgment on Plaintiff's EPA claim because it made legitimate pay decisions based on the
following affirmative defenses: (1) service as a department chair, (2) seniority, (3) Plaintiff's lack
of collegiality, (4) market forces which affected hiring salaries, and (5) subjective decisions
about annual merit pay increases. The Court will address each defense in turn.

a. Service as a department chair

First, Defendant contends that service as a department chair is a factor other than sex
which justifies any pay discrepancies between Dr. Bura and her colleagues who served as
department chairs during the relevant time periods—Drs. Li, Modarres, and Nayak. As
previously explained, Plaintiff does not allege that the pay discrepancies between herself and
Drs. Li and Nayak are based on sex, so the Court need not address this argument as to them.
Additionally, the Court has previously determined that Dr. Modarres is not a proper comparator.
However, the Court will briefly explain why, even if Dr. Modarres was a proper comparator,
Plaintiff has not created a material factual dispute concerning whether or not his higher pay from

2007 to 2013 is attributable to his service as department chair.

21
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 22 of 51

Department chairs receive a PY which is higher than
the roughly ee for professors. Def.’s Stat., ECF No.

101-2, | 65. Going forward, professors who have served as department chairs are more likely to
have a higher salary because their salaries were increased by the comparatively larger annual
merit pay increases during their time as chair.

Plaintiff does not contest the fact that department chairs receive higher annual merit pay
increases than other professors and that these higher annual payments will result in a higher
salary. Instead, Plaintiff argues that service as a department chair alone cannot fully explain the
pay disparity between herself and Dr. Modarres.

Plaintiff contends that Dr. Modarres’s higher salary arose a before he became the
department chair. MJ Plaintiff and Dr. Modarres were both associate professors with
comparable salaries. Ex. 27, ECF No. 105-32. But, in 2006, Dr. Modarres was awarded a large
pay increase of a while Plaintiff was awarded a smaller pay increase. Ex. 25, ECF No. 105-
30. As a result, beginning in | | Dr. Modarres received a higher salary than Plaintiff, with the
difference growing over time. Ex. 41, ECF No. 105-46. However, Plaintiff's argument, which
focuses exclusively on Dr. Modarres salary before he became department chair, fails to create a
material dispute of fact as to whether or not Dr. Modarres’s service as chair accounts for his
higher payments from 2007 to 2013.

Accordingly, it is undisputed that service as department chair explains Dr. Modarres
higher payments from 2007 to 2013.

b. Seniority
Second, Defendant contends that seniority is a legitimate factor other than sex which

explains the pay disparity between Plaintiff and more senior professors. As an initial matter,

22
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 23 of 51

Plaintiff argues that Defendant does not have a bona fide seniority system which can be used as
an affirmative defense under the EPA. In support, Plaintiff cites to an Eleventh Circuit case, Irby
v. Bittick, 44 F.3d 949 (11th Cir. 1995), explaining that “[i]f a seniority ‘system’ based on
longevity with the [employer] is to be relied upon as an affirmative defense, [the employer] must
be able to identify standards for measuring seniority which are systematically applied and
observed.” 44 F.3d at 954. Under Jrby, if a plaintiff can identify later-hired employees in the
same position who are paid more, such persons “disprove[] the existence of such a seniority
system.” Jd. at 955. Plaintiff argues that she has been employed by Defendant longer than ||
PF but they receive higher salaries, thus disproving a seniority system defense.

But, /rby is from outside this circuit and is not controlling on this Court. And, other
circuits have not been as strict in their requirements for a seniority system. See Fisher v. Vassar
College, 70 F.3d 1420, 1452 (2d 1995), cert. denied, 522 U.S. 1075 (1998) (denying the
plaintiffs claim where her comparator was more senior because “[u]nder the clear terms of the
Equal Pay Act, there is no liability and no discrimination if salary discrepancies can be explained
through ... seniority”); see also Markel v. Bd. Of Regents of Univ. of Wis. System, 276 F.3d 906,
913 (7th Cir. 2002) (affirming denial of the plaintiffs EPA claim where her comparator had
worked for the university longer than the plaintiff).

Regardless, the debate over whether or not the EPA requires a bona fide seniority system
is somewhat esoteric. The EPA also provides for a catchall affirmative defense—"a differential
based on any other factor other than sex.” 29 U.S.C. § 206(d)(1)(iv). The amount of time a
professor has been employed by Defendant is a “factor other than sex.” And, Plaintiff has
admitted that seniority is an appropriate consideration for compensation. See Ex. 2, ECF No.

101-6, 23: 15-20 (‘I would like to be compensated similarly, equally as other male professors,

23
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 24 of 51

accounting for years...”); Jd. at 22: 18-20 (“He was — he’s a senior faculty member. I do not
discount that, based on years and rank.”). Accordingly, the Court finds it appropriate to consider
seniority as an affirmative defense for Defendant.

There are five full professors senior to Plaintiff, and Plaintiff concedes that seniority
accounts for the pay disparity for four of them. Pl.’s Opp’n, ECF No. 105-2, 25 n.23. Again, the
only contested individual is Dr. Modarres, who the Court has already determined is not an
appropriate comparator. Nevertheless, the Court will briefly address Plaintiff's argument.

Dr. Modarres was hired in 1991, five years before Plaintiff. When Plaintiff was promoted
to full professor effective 2012, Dr. Modarres had been a full professor for five years. Def.’s
Stat., ECF No. 101-2, § 73. Defendant contends that Dr. Modarres’s higher pay is justified not
only by his position as department chair, but also by his seniority.

| In opposition, Plaintiff makes the conclusory statement that seniority “cannot explain the
pay disparity between her and Modarres during the time when they were both associate
professors.” Pl.’s Opp’n, ECF No. 105-2, 27. But, Plaintiff fails to explain why seniority cannot
explain the pay disparity between herself and Dr. Modarres when they were both associate
professors and Dr. Modarres had approximately five years more seniority than did Plaintiff.
Def.’s Statement, ECF No. 101-2, 116. Plaintiffs conclusory statement is insufficient to create
a material dispute of fact as to whether seniority is an affirmative defense to Dr. Modarres’s
higher salary.

c. Lack of collegiality

Third, Defendant contends that Plaintiffs EPA claim fails because Defendant’s pay

decisions during the relevant time were influenced by Dr. Bura’s lack of congeniality, a factor

other than sex. Defendant provides multiple examples of Plaintiffs lack of a harmonious

24
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 25 of 51

relationship with others in the statistics departnen

PO Based on these allegations and more, Defendant

contends that Plaintiff's lack of collegiality is a factor other than sex that affected pay decisions

concerning Plaintiff.

Plaintiff has two arguments as to why lack of collegiality cannot explain Defendant’s pay

decision.

BE Plaintiff is correct that Defendant’s evidence on lack of collegiality relates to incidents
from only after 2013. As such, lack of collegiality can be used to explain pay decisions only

during that time period.
Second, Plaintiff contends that, even for the time period after 2013, Defendant has failed
to present evidence that a lack of collegiality was actually a factor considered by the relevant

decision makers when making pay decisions. But, Defendant has submitted evidence that for the

2014-2015 academic year, [iis
a x. 12, ECF No. 101-16, GW023687. And for

25
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 26 of 51

the 2015-2016 academic year, [Iii
Se Ex. 13, ECF No. 101-17, GW023700. Accordingly, Defendant has
presented evidence that Plaintiff's lack of collegiality was noted Po

a Def’s Stat. ECF
No. 101-2, 4 109-110.

Lack of collegiality is a permissible non-sex based factor which can be considered when
making pay decisions. See Sutter v. Univ. Tex. at San Antonio, No. SA-12-CV-969-OLG, 2013
WL 6919760, at *7 (W.D. Tex. Dec. 20, 2013) (finding denial of raise permissible where the
university determined that the professor “was inconsiderate and a disruptive influence on the
biology department”). And, Defendant has introduced contemporaneous evidence that Plaintiff’ s
lack of collegiality was noted Li T_T
| | Accordingly, Defendant has established a collegiality defense with respect to merit pay
increases after 2013. However, Defendant has not argued or produced evidence that Plaintiffs
lack of collegiality fully accounts for discrepancies in pay decisions after 2013.

d. Market forces and salary inversion

Fourth, Defendant argues that market forces account for pay discrepancies between
Plaintiff and professors who were hired after Plaintiff. Full professors Feifang Hu and Hua
Liang, both hired in 2013, and assistant professors Winfried Barta and Emre Barut, hired in 2012
and 2014 respectively, received starting salaries higher than Plaintiffs salary despite Plaintiffs
years of service. Defendant contends that the starting salaries of these new hires were set by

market forces and through negotiations between Defendant and each new hire.

26
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 27 of 51

Defendant argues that market forces are an important factor in determining the salaries of
newly recruited faculty. Defendant further explains, through its expert Dr. Robert Speakman, that
these market forces can result in “salary inversion,” or in situations in which a junior professor,
hired at a time when there is more competition, is paid more than a current professor with higher
rank and years of service. Ex. 33, ECF No. 101-37, 5. Defendant contends that salary inversion is

simply “a fact of life at GW and in academia generally.” Ex. 1, ECF No. 101-5, 4 12. As a result

of salary inversion, [es
NS 5202)» Univ. of S. Cal, 13 F

3d 1313, 1322 (9th Cir. 1994) (“An employer may consider the marketplace value of the skills of
a particular individual when determining his or her salary. Unequal wages that reflect market
conditions of supply and demand are not prohibited by the EPA.”).

As an initial matter Plaintiff contends that the Court should discount Defendant’s
evidence of salary inversion because other courts have shown “a healthy and appropriate
skepticism of employers’ claims that ‘market forces’ explain pay disparity between male and
female employees who otherwise perform work of like skill, effort, and responsibility.” Pl.’s
Opp’n, ECF No. 105-2, 30; see e.g., Dubowsky v. Stern, Lavinthal, Norgaard & Daly, 922 F.
Supp. 985, 993 (D.N.J. 1996) (“[C]ourt[s] should not accept a ‘market forces’ defense unless the
employer can rationally explain the use of market information.”); Ottaviani v. State Univ. of N.Y.
at New Paltz, 679 F. Supp. 288, 337-38 (S.D.N.Y. 1988), aff'd, 875 F.2d 365 (2d Cir. 1989)
(finding that “the market rate alone could not explain the wide disparity in the various starting
salaries”). However, the cases cited by Plaintiff do not advise the wholesale discounting of
evidence of market forces. Instead, they advise that the Court ensure that Defendant’s reliance on

market forces as an affirmative defense actually explains why such forces resulted in a newer

27
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 28 of 51

hire earning more than an established employee. Moreover, in her deposition, Plaintiff
acknowledged that universities find market forces to be relevant in determining salary and that
the market is “very competitive” for talent in the statistics field. Ex. 2, ECF No. 101-6, 58: 17-
59: 22.

Plaintiff similarly argues that reliance on a theory of salary inversion, “specifically that
professors with longer tenure are worth less in the market than newly hired professors, merely
reinforces past discriminatory pay practices that have depressed wages for women with longtime
faculty service like Plaintiff.” Pl.’s Opp’n, ECF No. 105-2, 32. While it is unclear, the Court
interprets Plaintiff's argument to be that the use of prior salary to set an employee’s starting
salary at a new job favors male employees who have historically been paid more. However,
Plaintiff fails to adequately explain this argument, and she does not support it with any
admissible evidence. Moreover, Defendant does not argue that prior salary, alone, supports
differences in pay. Instead, Defendant argues that higher prior salaries are one factor, among
many other market forces, that resulted in some later-hired professors receiving higher salaries
than Plaintiff.

Next, Plaintiff attacks Defendant’s expert on salary inversion, Dr. Robert Speakman.
Plaintiff contests Dr. Speakman’s testimony on the impact of salary inversion on pay decisions as
well as his testimony on the impact of seniority on pay decisions. However, the Court has
already addressed and rejected Plaintiff's complaints about Dr. Speakman. See Aug. 15, 2018
Order, ECF No. 98, 9-10.

In addition to her general attack on Dr. Speakman, Plaintiff cites some evidence to
contradict his statements on the effect of market forces on salary decisions. Plaintiffs expert, Dr.

Amanda Golbeck, noted that much of Dr. Speakman’s analysis depended upon Defendant’ s

28
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 29 of 51

willingness to negotiate salaries. iit
ES According to Dr.
Golb eck

F | “fi]t would seem that the market strength and competing offers factors are being applied |
differentially to [Plaintiff].” Ex. 39, ECF No. 105-44, 11.3

Defendant contends that this equivocal statement, introduced by the phrase “it would
seem,” is insufficient to create a genuine dispute of material fact as to Dr. Speakman’s opinion

about the operation of market forces. The Court disagrees. Dr. Golbeck explained that when

ee {: is reasonable for Dr. Golbeck to

infer from this evidence that market strength and competing offers were not given the same
weight when setting a salary for Plaintiff as they were for NN. See Thibodeaux-
Woody v. Houston Cmty. Coll., 593 F. App’x 280, 285 (5th Cir. 2014) (“If negotiation is not
available to persons of both sexes, it cannot be a legitimate nondiscriminatory reason for a pay
differential.”’).

In addition to a material dispute concerning Dr. Speakman’s testimony on the use of
market forces, there remain material disputes concerning whether or not market forces can
actually account for the salary decisions for Drs. Hu, Liang, Barta, and Barut.

1. Dr. Feifang Hu

 

® Defendant argues that

BRE should be excluded as a post-Complaint theory of liability. Def.’s Reply, ECF No. 108-1,
21-22. However, the Court need not consider the admissibility of the evidence in this context
because, in forming an opinion on a subject, experts may rely on information which would not be
admissible. See Fed. R. Evi. 703 (“If experts in the particular field would reasonably rely on
those kinds of facts or data in forming an opinion on the subject, they need not be admissible for
the opinion to be admitted.”’).

29
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 30 of 51

First, Dr. Hu was fF as a full professor with a salary of BE, which was

higher than Plaintiff's salary of f | as a full professor. Defendant contends that this pay

difference was based on Defendant’ s IIIIiiiiiiiiiiiiiiii/iiay
EE [0 support of Dr. Hu’s initial salary, Defendant

cites to the facts that Dr. Hu had been a full professor since 2008 at University of Virginia; Dr.

Hu had received nine research grants, supervised 13 doctoral students, and published two books

and more than 70 articles; ne Def.’s Stat,

ECF No. 101-2, Jf 86-89.

However, Defendant cites no evidence connecting Dr. Hu’s qualifications to its salary
decision. On the current record, it is not evident to the Court whether or not Dr. Hu’s
qualifications were sufficiently superior to Plaintiffs Pt
“[A]bsent an explanation of how [market] factors actually resulted in [Dr. Hu] earning more
than” Plaintiff, the Court cannot conclude that, as a matter of law, Dr. Hu’s higher salary is
attributable only to market forces, not to sex. Brock v. Georgia S.W. Coll., 765 F.2d 1026, 1037

(11th Cir. 1985), disapproved of on other grounds by McLaughlin v. Richland Shoe Co., 486 U.S.

128, 131 n.1 (1988). While there is some evidence that Pe

Lacking such evidence, the Court cannot determine the extent to which Dr. Hu’s fF

accounts for the pay differential, especially given that Defendant concedes that ma

x. 34, ECF No, 101-38, { 19. Accordingly, there

remains a material factual dispute as to whether or not Dr. Hu’s higher salary can be fully

explained by market forces and salary inversion.

30
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 31 of 51

2. Dr. Hua Liang
Second, Dr. Liang was Po as a full professor with a starting salary of |
which was higher than Plaintiff’s salary of Jj as a full professor. Def.’s Stat., ECF No. 101-
2, J 90. Defendant argues that this pay differential is fully accounted for by market forces. In
support of its salary offer to Dr. Liang, Defendant cites evidence that Dr. Liang had been a full
professor at the University of Rochester since 2009. /d. at 91. Additionally, Dr, Liang had two

PhDs, had received 14 research grants, and had published two books and more than 110 research

articles. Jd. at { 92. [es 1
at J 94. Additionally, Defendant stated that Dr. Liang’s Pe

BE ang that Dr. Liang was a IMM resulting in Defendant agreeing to an
initial salary of Es ex. 34, ECE No. 101-38, 721; Ex. 29,

ECF No. 101-33, 164:10-165:10. When asked why Defendant decided on a starting salary of

$150,000, Dr. Modarres, who had conducted the salary negotiations, stated Po
BR Ex. 29, ECF No. 101-33, 165: 3.

Again, the Court finds that Defendant has not introduced sufficient evidence to establish

that, as a matter of law, Dr. Liang’s higher pay was based solely on market forces and not on sex.

As evidence of market forces, Defendant contends that Po
Po But, Defendant cites no evidence as to what Dr.

Liang’s P| was. The only evidence of Dr. Liang’s F comes from Dr. Modarres,

who testified, ae

ma Ex. 29, ECF No. 101-33, 165: 6-8. This equivocal statement is insufficient to establish

that Dr. Liang’s starting salary with Defendant was based on market forces. The Court also notes

the difficulties in-relying on fF to explain a wage differential. P|

31
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 32 of 51

The Court further notes that there is a factual dispute concerning Dr. Liang’s salary
negotiations. Contemporaneous documents show that P|

a Ex. 44, ECF No. 105-49. Additionally, in

contemporaneous emails, Dr. Modarres, who negotiated Dr. Liang’s salary, requested that he be

able to offer Dr. Liang a starting salary of F | Id. PO
PO Accordingly, the Court concludes that there
remains a material dispute as to whether or not market forces and salary inversion fully account
for the pay disparity between Plaintiff and Dr. Liang.

3. Dr. Winfried Barta

Third, Dr. Barta was MY as an assistant professor at a starting salary of f
which was higher than Plaintiffs salary of ma as an associate professor. Def.’s Stat., ECF
No. 101-2, 4 95. This was Dr. Barta’s first faculty appointment. /d. at | 96. Defendant hired Dr.

Barta because his academic record showed promise and he had been advised in his dissertation

by a scholar with a strong reputation. [iii

P| Id. at | 97. Dr. Modarres, who conducted Dr. Barta’s salary negotiations, stated that

Dr. Barta was a “very tough negotiator.” According to Dr. Modarres, PO
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 33 of 51

a
NS 1h 2ics then reached
an agreement. Ex. 34, ECF No. 101-38, Jf] 14-15.

Again, the Court finds that Defendant has not established, as a matter of law, that Dr.
Barta’s starting salary is solely attributable to market forces. Defendant does not introduce any
evidence pertaining to the conditions of the market for assistant professors specializing in
statistics or explain why those conditions resulted in its decision for Dr. Barta’s salary offer.
While Defendant introduces some evidence that Dr. Barta’s salary was the result of negotiation,
that negotiation fails to establish that Dr. Barta’s salary was set in accord with market forces.
Further questioning Defendant’s “market forces” explanation, Plaintiff introduced evidence that
in 2012-2013 the average assistant professor at a private doctoral university, like Defendant,
earned $90,622, not accounting for years of service. Ex. 47, ECF No. 105-52. Based on this data,
the average assistant professor salary at a university like Defendant was Po

ES. The Court further notes that

the same salary chart shows that the average associate professor at a private doctoral university

earned $104,016, [ie {Defendant's

argument that “market forces” required it to pay Dr. Barta ma is weakened by the fact that

Defendant was not concerned that Plaintiff's salary Pd
PO Accordingly, the Court concludes that there remain material

disputes of fact as to whether or not Dr. Barta’s higher salary is fully attributable to market forces

and salary inversion.

4. Dr. Emre Barut

33
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 34 of 51

Fourth, [J Defendant hired Dr. Barut as an assistant professor with a starting salary
of BE which was higher than Plaintiff's salary of J as a full professor. Def.’s Stat.,
ECF No. 101-2, J 98. This position was Dr. Barut’s first faculty appointment. Defendant
contends that it hired Dr. Barut because of his academic record and the fact that he had been

advised by a prominent scholar in the field. /d. at § 101. Dr. Modarres, who negotiated Dr.

Barut’s salary, reported that [i

a (1c. Modarres explained
that it was a PY but eventually the
parties agreed on an initial salary of Ml. Ex. 34, ECF No. 101-38, 9 16-17.

Defendant’s evidence of “market forces” as to Dr. Barut suffers from the same
shortcomings as Defendant’s evidence of “market forces” as to Dr. Barta. Again, Defendant
introduces no evidence pertaining to the conditions of the market for assistant professors
specializing in statistics nor does Defendant explain why those conditions resulted in the
decision to set Dr. Barut’s starting salary at |. While Defendant introduces some evidence
that Dr. Barut’s salary was the result FY such evidence does not establish that Dr.
Barut’s salary was set in accord with market forces. Again, the Court considers Plaintiff s
evidence that in 2013-2014 the average assistant professor at a private doctoral university, like
Defendant, earned $93,844, not accounting for their years of service. Ex. 48, ECF No. 105-53.
This average salary is almost [i
Po The Court further notes that the same salary chart shows that the average
full professor at a private doctoral university earned approximately $173,890, Po
PY Id. Defendant’s argument that “market forces” required that Dr. Barut’s starting

salary be set at I is weakened by the fact that Defendant was not concerned that fe

34
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 35 of 51

EE Accordingly, the Court concludes

that there remain material disputes of fact as to whether or not market forces and salary inversion
fully account for Dr. Barut’s higher salary.
5. Summary

In summary, the Court finds that there is a material dispute as to whether or not salary
inversion and market forces can account for the salary disparities between Plaintiffs and the
later-hired male professors Drs. Hu, Liang, Barta, and Barut.” Accordingly, Defendant has failed
to establish as a matter of law that these salary disparities are explained by salary inversion and
market forces rather than by sex.

e. Annual merit pay increases

Lastly, Defendant argues that higher annual merit pay increases can account for pay
disparities between Plaintiff and other male professors. The annual merit pay increases in dispute
occurred in 2007, 2008, 2012, and 2013. Defendant contends that these annual merit pay
increases were based on legitimate merit considerations, Plaintiff contends that she received
lower annual merit pay increases on account of her sex. The Court finds that there remain
material factual disputes concerning whether or not these annual merit pay increases can be used
to show that Plaintiff's pay disparity was based on a factor other than sex.

Prior to analyzing the parties’ proffered evidence, the Court must resolve two initial

issues. First, Defendant contends that annual merit pay increases from 2007 and 2008 cannot be

 

* Defendant contends that it hired I a female, IJ as an associate professor at a
starting salary of I, which was higher than Plaintiffs salary of SEE as a full
professor. Def.’s Stat., ECF No. 101-2, 103. Defendants argue that the fact that a female new-
hire also benefitted from salary inversion and market forces is evidence that the salary disparities
are not explained by sex. But, the relevant comparison under the EPA is what Defendant paid
Plaintiff as compared to employees of the opposite sex. As such, evidence on J initial
salary does not alter the Court’s analysis.

35
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 36 of 51

considered as they occurred outside the limitations period. The Court has already addressed this
argument. See Supra Sec. I1.B.1. Defendant is correct that its decisions on merit pay increases in
2007 and 2008 occurred outside the limitations period. However, “[{e]vidence of wage
discrimination need not be confined to the EPA’s ... limitation period, ... for a court may
consider relevant evidence from before that period while assessing the worker’s claims.” Price,
664 F.3d at 1191. Defendant cannot shield itself from an EPA claim by arguing that “the unequal
payments began prior to the statutory period.” 29 C.FR. § 1620.13(b)(5). Instead, a claim for
disparate pay is treated as a continuing violation with “each paycheck resulting from the original
‘discriminatory compensation decision or other practice’ trigger[ing] a new filing period, in
effect reviving a claim that otherwise would have been time-barred.” Johnson, 632 F. Supp. 2d at
22 (discussing disparate pay claims under Title VII). Accordingly, Plaintiff may use Defendant’s
annual merit pay increase decisions from 2007 and 2008 as evidence that her paychecks within
the statutory period were lower based on her sex.

Second, Plaintiff contends that Defendant cannot rely on a “merit system” to justify
differences in salaries because Defendant does not have an “objectively measured set of rules
that are consistently applied and not subject to excessive subjective judgment.” Pl.’s Opp’n, ECF
No. 105-2, 38 n.35. Plaintiff cites two cases in support of her argument, but neither are binding
or persuasive. First, in Ottaviani v. State University of New York at New Paltz, 679 F. Supp. 288
(S.D.N.Y. 1988), the court found that a merit system could not explain salary discrepancies
because there was no systematic evaluation of employees; instead, employees had to nominate
themselves for merit increases. 679 F. Supp. at 337-38. Conversely, here, professors are reviewed
annually for merit pay increases based on set criteria—teaching, research, and service to the

university. Second, in Brock v. Georgia Southwestern College, 765 F.2d 1026 (11th Cir. 1985),

36
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 37 of 51

the defendant had conceded at oral argument that its merit system did not qualify as an
affirmative defense under the EPA based on the Eleventh Circuit’s precedent. 765 F.2d at 1036.
Here, there has been no such concession and this Court is not bound by the Eleventh Circuit’ s
narrow interpretation of “merit system.”

Moreover, even if Defendant’s annual merit pay increases do not constitute a formal
“merit system,” such pay increases are still pay decisions based on “any other factor other than
sex.” 29 U.S.C. § 206(d)(1)(iv). And, because annual merit pay increases are decided based ona
professor’s merit in teaching, research, and service to the university, these pay decision “are not
overly subjective so as to render them incapable of being rebutted [and] they are legitimate
factors to be considered.” Schwartz v. Fl. Bd. of Regents, 954 F.2d 620, 623-24 (11th Cir. 1991);
see also Brousard-Norcross v. Augustana Coll. Ass’n, 935 F.2d 974, 979 (8th Cir. 1991)
(determining that scholarly work and teaching performance are legitimate factors for pay
discrepancies). Accordingly, the Court concludes that Defendant’s annual merit pay increases are
a legitimate factor to consider under the EPA.

Moving to the substance of the parties’ arguments, Defendant contends that Dr. Bura’s
annual merit pay increases in 2007, 2008, 2012 and 2013 were lower than other higher paid male
professors based on legitimate judgments about her performance relative to those other male
professors. The Court will briefly review Plaintiffs 2007, 2008, 2012, and 2013 annual merit

pay increases as compared to two higher paid males, Dr. Subrata Kundu and Dr. Yinglei Lai.’°

 

10

No. 101-2, 33. They are also the two professors that Defendant used in its briefing as
comparators for Plaintiff's 2007, 2008, 2012, and 2013 annual merit pay increases. See Def.’s
Mot., ECF No. 101-2, 28-35.

37
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 38 of 51

In 2007, PlaintitY
es She received a MM percent merit pay
increase. Def.’s Stat., ECF No. 101-2, § 117. Dr. Kundu, a contract assistant professor, P|
Fic received a
percent merit pay increase. /d. at § 118. Dr. Lai, an assistant professor, Po
Po Dr. Lai received a | percent merit pay increase. Jd. at 119.

In 2008, Plain t
She received a ZZ percent merit pay increase. /d. at § 120. Dr. Kundu Po
PO Dr. Kundu received a a percent merit pay increase. /d.
at | 121. And, Dr. Lai [ie
PO Dr. Lai received a | | percent merit pay increase. /d. at J
122.

Again, in 2012, ae

f She received a im percent merit pay increase. /d. at § 123. Dr. Kundu |

38
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 39 of 51

ee Dr. Kundu received a Ill

percent merit pay increase. /d. at § 124. And, Dr. Lai, who was on sabbatical, f

a 11 ceccives 2

percent merit pay increase. Jd. at § 125.

Finally, in 2013,
Ps She received a im percent merit pay increase. /d. at | 126. Dr. Kundu ||
ns Ds. Kundu received a
percent merit pay increase. Jd. at § 127. Dr. Lai ee

| | Dr. Lai received a im percent merit pay increase. /d. at J 128.

Based on this information, the Court finds that there is a material factual dispute as to
whether or not Plaintiffs lower annual merit pay increases in 2007, 2008, 2012, and 2013 were
attributable to legitimate judgments about relative performance. Defendant’s judgments about the

relative value of each professor’s contributions were based on subjective assessments, not on

objective or quantitative evidence. For exarp!, Ii
I 1 oe

has introduced no evidence that there is a specific dollar amount, or percentage amount, attached
to each professional activity. See Klein v. New York Univ., 786 F. Supp. 2d 830, 851 (S.D.N_Y.
2011) (denying summary judgment on the plaintiff's EPA claim where professors’ pays were

decided, in part, based on subjective assessments).

39
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 40 of 51

Instead, it appears that decisions on merit pay increases were driven almost exclusively
by the department chair’s opaque decision-making process as to the value of each professor’s
teaching, research, and service. Plaintiff has produced evidence that Defendant provides no

policy, training, or instruction with respect to awarding merit pay increases. Po

Rather than following a set formula, the department chair subjectively decided a professor’s
merit pay increase based on that professor’s Annual Report. The suggested increase was then

sent to the dean; however, there was no requirement that the department chair explain a rationale

for the proposed pay increases.

Finally, the

merit pay increase recommendation is sent to the provost for final approval. Given the murky
nature of the merit pay increase decision-making process, the Court cannot foreclose the
possibility that the disparity in pay was on account of sex. See Kovacevich v. Kent State Univ.,

224 F.3d 806, 827-28 (6th Cir. 2000) (finding that the district court erred in ordering judgment as

40
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 41 of 51

a matter of law for defendant on the plaintiff's EPA claim, in part, because “the merit award
system was driven largely by an opaque, decision-making process at the administrative level”).

Lacking objective guidelines for how the contributions of professors should be weighed,
the Court is unable to find, as a matter of law, that Plaintiffs contributions were less valuable
than those of other higher-paid male professors. Additionally, Plaintiff has introduced evidence
that the merit pay increases did not accurately reflect the professors’ relative value.

As evidence that Defendant’s pay decisions did not accurately reflect each professors’
relative value, Plaintiff cites her Pe analysis [ann
eS
a (ef.’s Stat, ECF No. 101-2, 734.
ee
ee

Pursuant to Federal Rule of Evidence 407, “[w]hen measures are taken that would have
made an earlier injury or harm less likely to occur, evidence of the subsequent measures is not
admissible to prove ... culpable conduct ... [bJut the court may admit this evidence for another

purpose.” Fed. R. Evi. 407. Here, the Court finds that the P analysis conducted

by Defendant was not a “measure” that would have made an “earlier injury or harm less likely to

occur.” Instead, the [MM analysis is more akin to a post-event investigative report

which simply organized and analyzed information which was already in Defendant’s control, the

purpose of which was to determine if remedial measures were necessary. PF

EE Rule 407 “only prohibits

evidence ... of subsequent remedial measures, not evidence of a party's analysis” of its own

4]
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 42 of 51

processes and procedures which may have led to the harm in question. Brazos River Auth. v. GE
Tonics, Inc., 469 F.3d 416, 430 (Sth Cir. 2006) (internal quotation marks and citations omitted).
As such, the Court concludes that the excludable remedial measure was not the Po
SE analysis es Sec, ¢.¢., McFarlane
v. Caterpillar, Inc., 974 F.2d 176, 181-82 (D.C. Cir. 1992) (explaining in dicta that portions of a
post-accident service report indicating that equipment did not meet manufacturing specifications
should not have been excluded under Rule 407 because the report explained conditions as they
were at the time and was not evidence of subsequent remedial measures); Rocky Mountain
Helicopters, Inc. v. Bell Helicopters Textron, a Div. of Textron, Inc., 805 F.2d 907, 918 (10th Cir.
1986) (explaining that a post-accident report was not excludable under Rule 407, but the
subsequent re-design was excludable); Prentiss & Carlisle Co. v. Koehring-Waterous Div. of
Timberjack, Inc., 972 F.2d 6, 10 (ist Cir. 1992) (explaining that a post-accident test and report of
an allegedly defective product is not a subsequent remedial measure even if the report may result
in remedial measures being taken); Brazos, 469 F.3d at 430 (explaining that post-event reports
are not excludable under Rule 407 because “by themselves, post-accident investigations would
not make the event ‘less likely to occur;’ only the actual implemented changes make it so”);
Wilson v. Beebe, 770 F.2d 578, 590 (6th Cir .1985) (not excluding a post-event report under Rule
407 because the report “did not recommend a change in procedures following the shooting; it

was a report of that incident and nothing more”). Accordingly, the Court concludes that evidence

of the EE analysis is admissible, as

Considering Plaintiff s I analysis, the Court finds that Plaintiff has

introduced evidence sufficient to create a material dispute as to whether or not Defendant’s

42
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 43 of 51

annual merit pay increases were based on a factor other than sex. See Ex. 31, ECF No. 105-36
(Plaintiff s P analysis). In discussing the merit pay increases for 2011, | |

EE x. 33, ECE No. 105-38. And in discussing the
2 2lysis, ee
MR Ex. 16, ECF No. 105-21, 150: 18-22.
ee /</ at 151: 1-7. As such, Plaintiff has

produced evidence which creates a factual dispute as to whether or not Defendant’s merit pay
decisions were actually based on the relative merit of the professors.

In addition to challenging the 2007, 2008, 2012, and 2013 merit pay increases, Plaintiff
also challenges Defendant’s 2006 and 2008 pay increases made to bring the salaries of certain
professors above the 80th percentile of median salaries for professors as determined by the
American Association of University Professors (“AAUP”). Specifically, Plaintiff contends that in
2006, P was awarded an ZZ percent AAUP increase; a was awarded a a7
percent AAUP increase, and f was awarded a f | percent AAUP increase. See Ex. 25,
ECF No. 105-30; Ex. 23, ECF No. 105-28; Ex. 24, ECF No. 105-29 (respectively). That same
year, Plaintiff was awarded only a i percent increase. Ex. 26, ECF No. 105-31. And in 2008,
Plaintiff alleges that a was again awarded an AAUP increase while Plaintiff was not. Ex.
29, ECF No. 105-34.

Defendant has two arguments as to why the 2006 and 2008 pay increases cannot be

considered. First, Defendant contends that these pay increases occurred outside the statute of

43
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 44 of 51

limitations. The Court has already addressed this issue. See Supra Sec. II1.B.1. Again, the Court
concludes that, even though these payments occurred outside the status of limitations,
“{e]vidence of wage discrimination need not be confined to the EPA’s ... limitation period, ...
for a court may consider relevant evidence from before that period while assessing the worker’s
claims.” Price, 664 F.3d at 1191.

Second, Defendant contends that the Court cannot consider the 2006 and 2008 AAUP pay
increases because Plaintiff did not disclose this theory of liability during discovery despite
Defendant’s specific requests that she identify all factual bases for her claim. Defendant points to
its interrogatory asking Plaintiff to “[s]tate the full factual basis for [her] allegation in paragraph
89 of the Complaint that GW has engaged in a ‘practice of paying [Plaintiff] less than
comparable men in the Statistics Department.’” Ex. 3, ECF No. 101-7, 15. In her response,
Plaintiff stated that she “is the lowest paid full professor, and was paid lower than male associate
professors.” Jd. Plaintiff specifically stated that she was improperly paid less than JE
and she referenced a salary increase received by EE in 2006. fd. Additionally, in
answering a similar interrogatory about the factual basis for her allegation that her credentials far
exceed male professors who are compensated at a higher rate, Plaintiff specifically cited ia
as an example of such an occurrence. /d. at 14. On the present record, the Court finds that
Plaintiffs responses to the interrogatories were sufficient to put Defendant on notice that her

EPA “theory of liability” was based on the higher salaries of PO

Defendant’s interrogatory was not so specific as to require Plaintiff to allege each of Defendant’s

pay decisions which ultimately led to [a

Defendant cites only one case in support of the fact that it was prejudiced by Plaintiffs

alleged discovery violation, Williams v. Devlin, 142 F. Supp. 3d 76 (D.D.C. 2015). But in that

44
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 45 of 51

case, it was undisputed that the relevant evidence had not been disclosed during discovery.
Williams, 142 F. Supp. 3d at 77-78. Here, Plaintiffs discovery violation was alleged only in
Defendant’s Reply, and Plaintiff has not had the opportunity to respond to, much less to concede,
the issue. Moreover, Defendant’s argument relating to the discovery violation numbers only three
sentences. As such, the Court is not prepared to find a discovery violation at this time and
exclude Plaintiffs evidence. If as the record develops and both parties provide additional
argument, it becomes appropriate, the Court will reconsider this issue. But, for now, the Court
will consider Plaintiffs allegations relating to the AAUP pay increases in 2006 and 2008.
Moving to the substance of parties’ arguments concerning the AAUP pay increases,

Plaintiff argues that in 2006 IE veceived disproportionately high pay

increases and that in 2008 [I received a disproportionately high pay increase. The Court
begins by noting i See Supra Sec.
TI.B.2."' As to MM Defendant contends that its decision to increase their salaries
above the AAUP 80th percentile is a factor other than sex which justifies the salary increases.
However, Defendant fails to explain why two male professors’ salaries needed to be increased
above the AAUP 80th percentile, while Plaintiff's salary did not need to be increased.
Additionally, Plaintiff has produced sufficient evidence to create a material dispute as to

whether or not relative performance can account for the AAUP salary increases in 2006 and

2008. Prior to the 2006 pay increase, I

 

 

did not receive an AAUP increase a. The letter

1! Moreover, it appears that
acknowledging pay increase states that additional AAUP a increases are

“for assistant and full professors.” Ex. 25, ECF No. 105-30.
Ex. 31, ECF No. 101-35.

45
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 46 of 51

ee x. 51, ECE No. 105-56. In
comparison, Se
Cid
50, ECF No. 105-55. And,
ee Ex. 49, ECF No. 105-54. Based on the record evidence,
the Court cannot say as a matter of law that PO relative performances

merited a higher percentage increase than Plaintiff's. The same is true for the 2008 pay increases
for reasons that were previously discussed.

Accordingly, Defendant has failed to establish as a matter of law that the salary
disparities between Plaintiff and other male professors are sufficiently explained by annual merit
pay increases in 2007, 2008, 2012, and 2013 or by AAUP increases in 2006 and 2008. There
remain material disputes of fact which preclude summary judgment on this ground.

4. Conclusion on Plaintiff’s EPA Claim

In summary, the Court DENIES Defendant’s motion for summary judgment on Plaintiffs
EPA claim. The Court concludes that Defendant has shown as a matter of law that Dr. Modarres
is not a comparator. However, there remain material disputes as to whether or not Defendant’s
"affirmative defenses fully account for the pay discrepancies between Plaintiff and the remaining
male professor comparators. Defendant’s first two defenses, service as chair and seniority, are
disputed only as to Dr. Modarres, who is not a comparator. Defendant’s third defense, lack of
collegiality, applies to pay decisions made after 2013; but, Defendant has not produced evidence
that lack of collegiality fully accounts for discrepancies in pay decisions during that timeframe.

And, there remain material disputes of fact as to Defendant’s final two affirmative defenses,

46
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 47 of 51

market forces/salary inversion and annual merit pay increases. Accordingly, Plaintiff may
proceed with her EPA claim.
C. Plaintiff’s Title VI and DCHRA Claims

Defendant further requests summary judgment on Plaintiff's Title VII and DCHRA sex
discrimination claims. Pursuant to Title VII of the Civil Rights Act, it is unlawful for any
employer to “fail or refuse to hire or to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual's race, color, religion, sex, or national origin.” 42 U.S.C.
§ 2000e-2(a)(1). Title VI claims are assessed pursuant to the burden-shifting framework
originally set forth by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802-03 (1973). First, to allege a prima facie case, a plaintiff must show that she “is a member of
a protected class,” that she “suffered an adverse employment action,” and that “the unfavorable
action gives rise to an inference of discrimination.” Youssef v. FB.I., 687 F.3d 397, 401 (D.C. Cir.
2012) (internal quotation marks omitted). Once the plaintiff has made a prima facie case, “the
burden shifts to the defendant ‘to articulate some legitimate, nondiscriminatory reason for the
[employment action that is challenged].’” Wiley v. Glassman, 511 F.3d 151, 155 (D.C. Cir. 2007)
(quoting McDonnell Douglas, 411 U.S. at 802). After the employer has proffered a
nondiscriminatory reason, the McDonnell Douglas burden-shifting framework disappears, and
the court is left to determine whether the plaintiff has put forth enough evidence to defeat the
defendant's proffer and support a finding of discrimination. Brady v. Office of the Sergeant at
. Arms, 520 F.3d 490, 493-94 (D.C. Cir. 2008). On a motion for summary judgment, “the district
court must resolve one central question: Has the employee produced sufficient evidence for a

reasonable jury to find the employer’s asserted non-discriminatory reason was not the actual

47
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 48 of 51

reason and that the employer intentionally discriminated against the employee on the basis of
race, color, religion, sex, or national origin?” Brady, 520 F.3d at 494. Courts apply this same
analysis for claims brought under the DCHRA. Cain v. Reinoso, 43 A.3d 302, 306-07 (D.C.
2012).

As an initial matter, the Court notes that while the EPA and Title VII (and by extension
the DCHRA) each provide remedies for disparate pay based on sex, “the EPA and Title VII are
not the same.” Ledbetter v. Goodyear Tire & Rubber Co., 550 U.S. 618, 640 (2007), overturned
by legislation on other grounds. For example, the EPA is narrower than Title VII because “the
[EPA] is restricted to cases involving ‘equal work on jobs the performance of which requires
equal skill, effort, and responsibility, and which are performed under similar working
conditions,’” while Title VII is not. County of Washington v. Gunther, 452 U.S. 161, 168 (1981).
However, the EPA is also broader than Title VII in other ways. For example, the EPA has a
longer statute of limitations, does not require exhaustion, and does not require proof of
intentional discrimination. Ledbetter, 550 U.S. at 640; See 29 U.S.C. § 206(d)(1) (asking only
whether the alleged inequality resulted from “any other factor other than sex”). Accordingly, the
fact that the Court has denied summary judgment on Plaintiff's EPA claim does not necessitate
the Court’s denial of summary judgment on Plaintiff's Title VII and DCHRA claims.

Turning to Plaintiff's claims under Title VII and the DCHRA, Defendant has put forth
five nondiscriminatory reasons for Plaintiff's alleged disparate pay—service as department chair,
seniority, Plaintiff's non-collegiality, market forces/salary inversion, and annual merit pay
increases. As Defendant has raised nondiscriminatory defenses, the Court is no longer concerned
with whether or not Plaintiff put forth a prima facie case of discrimination. See Brady, 520 F.3d

at 493-94. Instead, the Court is concerned only with whether or not Plaintiff has “produced

48
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 49 of 51

sufficient evidence for a reasonable jury to find that [Defendant’s] asserted non-discriminatory
reason[s were] not the actual reason and that [Defendant] intentionally discriminated against
[Plaintiff] on the basis of ... sex.” Brady, 520 F.3d at 494.

To begin, the Court notes that Defendant argues that the discriminatory comments to
which Plaintiff cites in her brief as evidence of a discriminatory environment cannot be used to
infer discrimination as they are outside the “scope of discovery.” Defendant points to the Court’s
May 16, 2016 Order concerning a teleconference during which “the Court issued a finding that
the applicable time period for the discovery requests in question is from 2004 to the present.”
May 16, 2016 Order, ECF No. 24. However, the Court’s order concerned only the “discovery
requests in question” which involved the type and amount of compensation paid to professors in
the statistics department. As such, the Court’s May 16, 2016 Order does not apply to the
discriminatory comments relied upon by Plaintiff which do not concern compensation.
Moreover, only one comment predates 2004—Dr. Mahmoud’s 2000 comment concerning the
number of “worthy” women in science. Ex. 10, ECF No. 105-15, 232: 6-10. Accordingly, the
Court concludes that the comments are not outside the scope of discovery.

Moving to the substance of the parties’ arguments, the Court finds that Plaintiff has
produced sufficient evidence of disparate pay based on sex to survive summary judgment on her
Title VII and DCHRA claims. As was fully explained above, Plaintiff has introduced evidence
sufficient to create a material dispute of fact as to whether or not Defendant’s proffered non-
discriminatory reasons were the actual reasons for Defendant’s pay decisions. See Supra Sec.
TILB.3; see e.g. Morris v. McCarthy, 825 F.3d 658, 671 (D.C. Cir. 2016) (reversing district
court’s grant of summary judgment on the plaintiff's Title VII claim, in part, because the plaintiff

introduced evidence “challeng[ing] the objective validity of [the Defendant’s] ... explanation”),

49
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 50 of 51

Said v. Nat'l RR Passenger Corp., 317 F. Supp. 3d 304, 326-27 (D.D.C. 2018) (denying
summary judgment on the plaintiff’s 42 U.S.C. § 1981 claim because “the plaintiff has identified
sufficient evidence to cast doubt on some of the defendant’s proffered reasons”); Brady, 520 F.3d
at 496 n.4 (explaining that in the context of Title VII “discrediting an employer’s asserted reason
is often quite probative of discrimination”), Hamilton v. Geithner, 666 F.3d 1344, 1351-52 (D.C.
Cir. 2012) (reversing the district court’s grant of summary judgment on the plaintiff's Title VII
discrimination claim and explaining that “we do not routinely require plaintiffs to submit
evidence over and above rebutting the employer’s stated explanation in order to avoid summary
judgment” (internal quotation marks omitted)). Moreover, in addition to introducing evidence
sufficient to create a material dispute of fact as to the legitimacy of Defendant’s
nondiscriminatory explanations, Plaintiff has also introduced some evidence that would allow a
reasonable jury to infer sex discrimination. See, e.g., Morris, 825 F.3d at 670 (discussing stray
discriminatory remarks made remotely in time and stating that “we have found these types of
statements to support a verdict for a Title VII plaintiff’); Reeves v. Sanderson Plumbing
Products, Inc., 530 U.S. 133,152-53 (2000) (cautioning lower courts against discounting
discriminatory statements “not made in the direct context of [the challenged employment
action]”); Kelly v. Airborne Freight Corp, 140 F.3d 335, 347 (1st Cir. 1998) (explaining that
“statements by nondecisionmakers can be evidence that a discriminatory atmosphere pervades
the workplace and infects the company’s personnel decisions”).

Accordingly, the Court DENIES Defendant’s Motion for Summary judgment on
Plaintiffs Title VI and DCHRA claims. The Court concludes that Plaintiff has produced
sufficient evidence to create a material dispute over the legitimacy of Defendant’s proffered

nondiscriminatory reasons for its pay decisions. Additionally, Plaintiff has adduced some

50
Case 1:15-cv-00533-CKK-RMM Document 120-1 Filed 08/01/19 Page 51 of 51

evidence that would allow a reasonable jury to infer discrimination. While the Court concludes
that summary judgment is not appropriate in these circumstances, the Court makes no judgment
as to whether or not Plaintiff will ultimately be able to establish discriminatory intent.
IV. CONCLUSION

In sum, the Court DENIES Defendant’s motion for summary judgment as to Plaintiff’ s
EPA, Title VII, and DCHRA claims. For Plaintiff's EPA claim, the Court concludes that,
excluding Professor Reza Modarres, there remain material disputes as to whether or not Plaintiff
has properly identified higher-paid male comparators. Additionally, Plaintiff has introduced
evidence of material disputes as to Defendant’s affirmative defenses for the pay discrepancies.
For Plaintiff's Title VII and DCHRA claims, Plaintiff has produced evidence to create a material
dispute as to whether Defendant’s proffered nondiscriminatory explanations are the actual reason
for the pay discrepancies or whether Defendant intentionally discriminated against Plaintiff. An

appropriate Order accompanies this Memorandum Opinion.

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge

51
